Citation Nr: 1234520	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-47 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the RO.

The Veteran's original claim included claimed tinnitus.  The RO granted service connection for this disability in a March 2010 rating decision.  It is no longer on appeal before the Board.

The Board notes that the Veteran was scheduled for a hearing with the Board at the RO, but this request was withdrawn prior to the date of the hearing.  38 C.F.R. §  20.704(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

On September 2012, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran, through his attorney that he wished to withdraw of his appeal of the claim for an increased rating for the service-connected hearing disability.


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his attorney, stated in a September 2012 letter that he wished to withdraw the appeal of the claim for an increased rating for the service-connected bilateral hearing loss disability from consideration by the Board.  

Therefore, as the Veteran has expressed his clear intent to withdraw the appeal, there remain no allegations of errors of fact or law for appellate consideration at this time.  

Accordingly, as the Board not longer has jurisdiction, the appeal is dismissed.


ORDER

The appeal for the claim for an increased rating for the service-connected bilateral hearing loss is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


